893 So. 2d 688 (2005)
Joel A. SANTIAGO, Appellant,
v.
STATE of Florida, Appellee.
No. 5D04-4026.
District Court of Appeal of Florida, Fifth District.
February 18, 2005.
Joel A. Santiago, Milton, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee and Pamela J. Koller, Assistant Attorney General, Daytona Beach, for Appellee.
SHARP, W., J.
Santiago appeals from the trial court's summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a), seeking additional jail credit time against his sentences in two different criminal cases. See generally, State v. Mancino, 714 So. 2d 429 (Fla.1998). We remand for further proceedings with regard to one case.
The record establishes that Santiago was sentenced in Orange County Circuit Case No. 01-16602 on April 18, 2002, to four years in prison, followed by two years on probation, with jail credit of 133 days. On the same day, he was sentenced in Orange County Circuit Case No. 02-1493 to four years in prison, followed by two years on probation, with jail credit of 71 days. The sentences were to be served concurrently.
*689 Santiago asserts he was incarcerated from December 18, 2001 through April 18, 2002 in Case No. 02-1493, and therefore should have received 122 days jail credit time on that sentence.
In denying relief, the trial court ruled that Santiago received 133 days credit in both cases, and attached the judgments and sentences for both. The sentence in Case No. 02-1493 supports Santiago's allegation that he received only 71 days jail credit. The state concedes error in this regard.
Accordingly, we reverse the order denying relief and remand this cause to the trial court to reconsider Santiago's claim for additional jail credit. The court should determine[1] and award additional jail credit in Case No. 02-1493, or attach documents which establish he is not entitled to any additional jail credit on that sentence, on the face of the record.
REVERSED and REMANDED.
SAWAYA, CJ and GRIFFIN, J., concur.
NOTES
[1]  The state points out there is a conflict on the face of the record, as Santiago alleges he was arrested in that case on December 18, 2001, while the trial court found he had been arrested on December 7, 2001.